Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 31-48 are pending and will be examined on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Claim 33 is drawn to a mixture of diastereomers of claim 31 wherein the diasteromeric excess is based on a composition comprising a mixture of at least two diastereomers having different stereochemical configurations at the chiral carbon that is bound to the sulfur atom of Formula I.  The chemical structure depicted in claim 31 does not reflect the stereochemical configurations of the bonds to the chiral carbon that is which stereochemical configuration claim 33 is claiming to be in diasteromeric excess. 
	
Claims 34, 37 and 39 comprise variable groups, namely these groups are R1, R2 and n for the compound of formula III and Y1 for the compound of formula IV.  While chemical variable groups are permissible, what chemical groups these variable groups may represent is required.  Thus, the metes and bounds of the claims 34-48 are indefinite.
For the purposes of compact prosecution, the examiner will interpret R1 and R2 as hydrogen, n as 2 and Y1 as an NHS ester moiety.  

Claims 32, 36, and 46 refer to Figure 1 in the Drawings section.  
MPEP § 2173.05(s) states: 
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).

The instant case does not constitute an exception circumstance where a figure depicting the hydrogen NMR spectra is required to define the invention.  Reporting NMR spectra in terms of delta shifts (see claims 31, 35, and 45) is common in the organic chemical literature.  Thus, the metes and bounds of the claims 32, 36, and 46 are indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31, 34, 35, 37 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry (Berry, et al., WO 2009/117277 A2; Published 09/24/2009) as evidenced by Yoshitake (Yoshitake, et al., Eur. J. Biochem. 1979 Vol. 101, 395-399).
Berry discloses an antibody drug conjugate (trastuzumab-MCC-DM1), which has a structure nearly identical to that of Compound 1 (Berry, ¶ 0090), with two differences:  1) the linker has already reacted with the antibody, so the NHS ester has already reacted with a lysine group on the antibody (the inventors disclose that the linker, known in the art as SMCC, reacts with terminal lysine amino groups (Berry, ¶ 00253), which would form the amide bond depicted in Berry, ¶ 0090 (note SMCC that has undergone trans-4-(aminomethyl)cyclohexane carboxylic acid (the same compound used to produce SMCC in the instant specification (Specification, ¶ 00101-00104)) and (2)  the starting reactant for the synthesis of SMCC already possesses the same stereochemistry about the cyclohexane ring as the SMCC moiety of the instant application (p 395, ¶3 - p 396, ¶2).  With respect to claim 38 in particular, the antibody drug conjugate prepared by Berry binds to HER2, which is contained within the Markush group of claim 38. 
	With respect to claims 34 and 37, these are product by process claims.  MPEP § 2113 deals on the subject of product by process claims.  Citing the case In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), the MPEP states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  
Thus the product of claims 34 and 37 is taught by the composition of Berry.  
	Regarding the NMR spectra depicted in claims 31 and 35, since the structure is the same as the structure depicted in Berry, the NMR spectra will be the same as that of the compound of Berry.  This fully satisfies the limitations of claims 31, 34, 35, 37 and 38.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auclair (Auclair, et al., PNAS 2010 Vol. 107 No. 50, p 21394-21399) in view of Grumbach (Grumbach, et al., LCGC, North America 2004, An Advanstar Publication, ID number 7200001048EN).
Regarding the process of claim 39, Compound III comprises a sulfhydryl group and compound IV comprises a maleimide group.  Auclair teaches that sulfhydryl and maleimide groups are known to react specifically with each other due to the high nucleophilicity and unique reactivity of sulfhydryl that are present in cysteine residues (Auclair, p 21394, ¶ 4).  Regarding claims 39 and 42, Auclair teaches that cystine111 on the protein SOD 1 is reduced with DTT to yield free thiols, which are then reacted with a maleimide crosslinker in a molar ratio of 1:1 or 1:3 (sulfhydryl to maleimide) (Auclair, p 21398, ¶ 1) 
Auclair does not teach of a process of separating Compound 1 from unreacted reactants using silica gel and a mixture of water and acetonitrile.  
Grumbach makes up for this deficiency.

It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of Auclair and Grumbach to arrive at a process of producing Compound 1.  Using the thio-Michael addition reaction of Auclair at a molar ratio of 1:1 or 1:3 (sulfhydryl to maleimide), the sulfhydryl moiety present on compound III would react with the maleimide moiety present on compound IV to form Compound I. The compound could then be contacted with silica gel and purified using a mixture of acetonitrile and water, as taught by Grumbach.  One of ordinary skill in the art would be motivated to combine the two teachings in order to synthesize and separate Compound 1 in a manner that has already been demonstrated to work in the literature.  One of ordinary skill in the art would have a reasonable expectation of success combining the teachings of Auclair and Grumbach because 1) Auclair teaches that the thio-Michael addition reaction between a sulfhydryl moiety and a maleimide moiety works at molar ratios of 1:1 or 1:3 (sulfhydryl to maleimide), which would form Compound 1 and 2) the HILIC method taught by Grumbach separates based on polarity and the reactants and product all have varying degrees of polarity.  Regarding the exact proportion of acetonitrile to water in the mobile phase, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11). 
Regarding the NMR spectra depicted in claim 45, since the structure of compound 1 depicted in claim 39 has the same structure as the SMCC-DM1 produced by the combined method of Auclair and Grumbach, it would be obvious to one of ordinary skill in the art that the NMR spectra depicted in claim 45 would be the same as the corresponding NMR structure of the SMCC-DM1 produced by the combined method of Auclair and Grumbach.  This fully satisfies the limitations of claims 39-45.

This fully satisfies the limitations of claims 39-44

Claim 39-45 and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auclair (Auclair, et al., PNAS 2010 Vol. 107 No. 50, p 21394-21399) and Grumbach (Grumbach, et al., LCGC, North America 2004, An Advanstar Publication, ID number 7200001048EN) as applied to claims 39-45 above and in further view of Berry (Berry, et al., WO 2009/117277 A2; Published 09/24/2009).
	The combined teachings of Auclair and Grumbach are discussed above.
	The combined teachings of Auclair and Grumbach do not teach contacting Compound 1, produced and purified by the combined method of Auclair and Grumbach, 
	The teachings of Berry, however, make up for this deficiency. 
As was established in the 102 rejection above the ADC trastuzumab-MCC-DM1 is a HER-2 antibody drug conjugate wherein the MCC-DM1 moiety is identical to compound 1.  Berry synthesizes trastuzumab-MCC-DM1 by first linking the SMCC to the antibody, forming trastuzumab-MCC.  The sulfur group on the compound DM1 is then reacted with the maleimide on trastuzumab-MCC, forming trastuzumab-MCC-DM1 (Berry, ¶ 00250-00251).  Further, Berry teaches an alternative method wherein trastuzumab-MCC-DM1 is prepared by forming an SMCC-DM1 moiety and then contacting the SMCC-DM1 moiety with trastuzumab to form trastuzumab-MCC-DM1 (Berry, ¶ 00252).  
It would be prima facie obvious to one of ordinary skill in the art to react the compound produced and purified by the combined method of Auclair and Grumbach (same as SMCC-DM1; same as Compound 1) with trastuzumab to form an anti-HER 2 antibody drug conjugate.  One of ordinary skill in the art would be motivated to make such a combination in order to develop an ADC capable of directing the cytotoxin DM1 to HER-2 expressing tumors.  One of ordinary skill in the art would have a reasonable expectation of success combining the combined method of Auclair and Grumbach with the method of Berry because the combined method of Auclair and Grumbach teaches a method of synthesis and purification of SMCC-DM1 and Berry teaches a method of contacting SMCC-DM1 with an anti-HER-2 antibody to form an anti HER-2 antibody drug conjugate that fully satisfies the limitations of claims 47 and 48.  

Conclusion
Claims 31-48 are rejected.
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272.5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/           Examiner, Art Unit 1643                                                                                                                                                                                             

/JULIE WU/           Supervisory Patent Examiner, Art Unit 1643